Citation Nr: 1825754	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from June 6, 2012 to June 7, 2012.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

The Veteran requested a hearing before the Board on his March 2014 VA Form 9.  However, in a subsequent communication received in August 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The AOJ denied the Veteran's claim on the basis that it had not been timely filed.  However, neither the initial decision, nor the statement of the case, identifies the date of the claim.  Further, it does not appear the claim has been associated with the claims file.  The case must be remanded to ensure that the claims file is complete and to ascertain the date of the Veteran's initial claim.  

Further, the Board notes that a claim for reimbursement of emergency treatment under 38 U.S.C. § 1725 may be considered timely if the claim is filed within 90 days of the date that the Veteran has exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(3) (2017).  It appears that the Veteran also has Medicare Part A.  However, there is no indication whether and when any Medicare decision on payment was made.  Such information is necessary to the Board's review of the timeliness issue, as well as the merits of the reimbursement claim should it be found to have been timely filed.  The case must also be remanded to obtain any Medicare explanation of benefits (EOB) or other documents relating to the Veteran's or VAMC's attempts to obtain payment for this period of treatment.

Finally, as the case is being remanded, the Board will take the opportunity to obtain the Veteran's VA treatments records which will also become relevant should the claim be found to have been timely filed.

Accordingly, the case is REMANDED for the following actions:

1.  Search for any additional volumes of the claims file or other documents regarding the Veteran's claim.  The Board is particularly interested in the original claim form.  If no other volumes or documents are found, the AOJ must make a formal finding as to what efforts were taken to obtain this information and to determine the date of claim.  The Veteran must then be informed and given time to respond.

2.  Obtain and associate with the claims file all of the Veteran's treatment records from the North Florida/South Georgia Veterans Health System and any other VA facility identified by the Veteran.

3.  Contact the Veteran to determine whether he has any health plan coverage other than Medicare Part A.  Thereafter, the AOJ should attempt to obtain any EOB or other documentation of Medicare or other identified third party payment or denial of payment for the June 6-7, 2012 treatment.  Releases should be obtained from the Veteran as necessary.

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

